Citation Nr: 1236710	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2010, the Board upheld the RO's September 2004 denial of service connection for type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathies.  The Veteran appealed that decision to the Court.  In May 2012, the Court issued an order that vacated the September 2010 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in an April 2012 Joint Motion for An Order Vacating and Remanding The Board Decision on Appeal (Joint Motion) by the parties.

The Board's September 2010 decision also included the additional issues of (1) entitlement to service connection for depression and (2) whether new and material evidence has been received to reopen a claim of service connection for a heart disorder, claimed as coronary artery disease (CAD).  These two issues were remanded by the Board to the RO for additional development; they were not part of the appeal to the Court.  The Board notes that the RO has not re-certified these two issues to the Board following the September 2010 remand.  38 C.F.R. § 19.35 (2011) specifically provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.203 (2011).

The Board has determined that it is not appropriate to at this time take jurisdiction over these issues which the Agency of Original Jurisdiction (AOJ) has not re-certified to the Board.  Although the AOJ has taken steps towards completing the development directed by the Board, the issues do not appear to be fully prepared for appellate review.  The AOJ has not issued a new supplemental statement of the case (SSOC) to readjudicate the remanded issues following the completion of additional development (the Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file in this regard).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

In a decision issued in September 2010, the Board denied the Veteran's claims of service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of both upper and both lower extremities.  In May 2012, the Court endorsed a Joint Motion that determined that the Board did not ensure that VA adequately assisted the Veteran in attempting to obtain evidence necessary to substantiate his claim, and that the Board did not provide an adequate statement of reasons and bases for denying the Veteran's claims.  The Joint Motion explained that VA should attempt to obtain the Veteran's service personnel records (SPRs) and must take further steps to develop evidence of the Veteran's alleged exposure to Agent Orange.

The Joint Motion found that because the Veteran has provided evidence of his service in Panama in the early 1970s, as well as "speculative" evidence of the use of Agent Orange in Panama in the early 1970s, "it is possible that obtaining [the Veteran's] SPRs would aid in supporting his claim."  The Joint Motion instructs that "the Board should ensure that the Agency contacts the appropriate service department in an attempt to obtain [the Veteran's] SPRs."

The Joint Motion also found that the Board did not discuss the VA Adjudication Procedures Manual (M21-1 or M21-1MR) provision pertaining to developing claims based on Agent Orange exposure, other than in Vietnam or certain parts of Korea.  The Veteran's service connection claims addressed at this time all arise from his contention that he has type II diabetes mellitus and prostate cancer as a result of exposure to herbicides during service in Panama.  Under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if he is shown to have been exposed to herbicides/Agent Orange in service, his type II diabetes and prostate cancer may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  However, it has been acknowledged that the military used Agent Orange in locales other than Vietnam.

As discussed by the Joint Motion, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(0), provides that if a Veteran alleges Agent Orange exposure in locations other than Vietnam, certain parts of Korea, or Thailand, the RO should ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  If this information is not received from the Veteran within 30 days, the RO should refer the case to the Joint Services Records Research Center [JSRRC] coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.  If the RO does receive the information, it should furnish the Veteran's detailed description of exposure to Compensation Service and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.

The Joint Motion directed that the Board should ensure that the Veteran's claims are properly developed in accordance with those provisions of the VA Adjudication Procedures Manual pertinent to the case.

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Panama have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  As the allegation of herbicide exposure in Panama cannot be resolved based on the current record, further development of pertinent evidence is necessary.

The Veteran's claims of service connection for impotence and for peripheral neuropathy of both upper and both lower extremities feature theories of entitlement that these disabilities are secondary to diabetes mellitus or possibly prostate cancer.  The impotence and peripheral neuropathy claims are therefore inextricably intertwined with the claims of service connection for type II diabetes mellitus and prostate cancer (the secondary service connection aspect of the claims cannot be properly addressed until the matters of service connection for type II diabetes mellitus and prostate cancer are resolved).  Accordingly, consideration of the claims of service connection for impotence and peripheral neuropathy of both upper and both lower extremities must be deferred until the matters of service connection for type II diabetes mellitus and prostate cancer are decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the record copies of the Veteran's complete service personnel records.  If they cannot be located, the RO should ask the Veteran to provide copies of all personnel records he has in his possession.

2.  The RO should ask the Veteran for the approximate dates, location, and nature of his alleged exposure to Agent Orange or other pertinent herbicides in Panama.  After he responds, the RO shall determine whether the information he supplied is sufficient to adjudicate the claim (i.e. seek verification of the alleged exposure).  If so, the RO should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC.  The RO should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the RO forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.

3.  The RO should then readjudicate the Veteran's claims of service connection for type II diabetes mellitus and prostate cancer (to specifically encompass the herbicide exposure the Veteran has alleged).  The adjudication process must include a specific finding of whether or not the Veteran's allegations of herbicide exposure are verified.  If service connection for type II diabetes or for prostate cancer is granted, the RO should arrange for any further development indicated (e.g., a nexus opinion) as to the secondary service connection theories of entitlement.  The RO should then also readjudicate the matters of service connection for impotence and peripheral neuropathy of both upper and both lower extremities, to encompass as secondary to diabetes or prostate cancer.  If any claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

